Exhibit 10.58.1 Letter of Agreement By and between Chugach Electric Association, Inc. (Chugach) and UNITE HERE Hotel Employees and Restaurant Employees Union Local 878 Representing Beluga Power Plant Culinary Plant Employees Re: Contract Extension Incorporation by Reference The parties agree that the terms and conditions of the current Beluga Power Plant Culinary Collective Bargaining Agreement (“CBA”) between the parties which is scheduled to expire on June 30, 2010 including all attached Letters of Agreement, Letters of Understanding and/or Grievance Resolutions, shall continue in full force and effect until June 30, 2013, except where modified, added to or deleted by this Contract Extension Agreement. Article XVI Health and Welfare The employer agrees to pay the following Health and Welfare contribution amounts effective July 1 of each of the following years: 2010-$3.78 2011-$4.20 2012-$4.69 No other terms of the current (expiration June 30, 2010) Collective Bargaining Agreement shall be modified by this Letter of Agreement.Upon ratification by the bargaining unit and approval of the Chugach Board of Directors, this Extension Agreement will become effective July 1, 2010. /s/ Marvin Jones /s/ Bradley W. Evans UNITE HERE Local 878: Marvin Jones, President For Chugach: Bradley W. Evans, Chief Executive Officer March 23, 2010 March 23, 2010 Date Date HERE Bargaining Unit Contract Extension 2010 to 2013 February 23, 201009
